Title: To John Adams from John Brown Cutting, 3 April 1789
From: Cutting, John Brown
To: Adams, John


          
            My Dear Sir,
            Charlestown. (S. C.) April 3. 1789
          
          This letter will be presented to you by the Hon. William Smith Esquire one of the representaives in Congress from the State of South Carolina—whom I beg leave to introduce to you as a friend and a fellow citizen whose talents, integrity, fortune and connexions are respectable in the eyes of his constituents in the district which he represents, and whose family since the earliest settlement of this country have been endeared to and honor’d by its most distinguish’d inhabitants.
          He is son-in-law of your old acquaintance Mr Izard to whom as

well as to Mr Smith I am indebted for much hospitality and many civilities in Charlestown during a winter in which I have been engaged in advocating the claims of the foreign creditors of the state— a difficult, unpleasant and laborious piece of business.
          Soon after your departure from England I was applied to by a number of these creditors—who understood I had been previously spoken to on the same subject by others in Holland and in France. I listen’d to their complaints and have been toiling for their relief. My assiduity has not been wholly fruitless. But to compleat the good effects of the negotiation I am indispensably obliged to embark again for Europe without delay.
          Pray accept my cordial congratulations on an appointment that confers perhaps less honor upon your name than it receives dignity from it. Mrs Adams with yourself ever live / in the grateful remembrance / of your respectful and affectionate
          
            John B. Cutting
          
        